Citation Nr: 1109281	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-42 104	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the appeal has since been moved to the RO in Muskogee, Oklahoma.  In October 2010, the Veteran testified at a video hearing before the undersigned. 

In July 2007, the Veteran raised a claim for an increased rating for his rheumatoid arthritis.  The record also raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his fibromyalgia was directly caused by his military service and the signs and symptoms of his disorder were masked by his rheumatoid arthritis.  In the alternative, the Veteran claims that his service connected rheumatoid arthritis caused or aggravated his fibromyalgia.

The Veteran was already afforded two VA examinations in connection with his appeal.  At the first August 2007 examination, it was opined that he did not have a current diagnosis of active fibromyalgia and at the second, September 2009 examination, the examiner indicated he was unable to say whether the claimant had a diagnosis of fibromyalgia given his rheumatoid arthritis symptoms.  

On the other hand, post-service treatment records show the Veteran's complaints and treatment for fibromyalgia starting in 2007.  See, for example, VA treatment records dated from July 2007 to June 2009; Fort Still treatment record dated in June 2009.  Moreover, despite the September 2009 examiner notifying the RO that another examination by a specialist, a rheumatologist, was needed to determine if the Veteran had active or inactive fibromyalgia as well as rheumatoid arthritis, no subsequent examination was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Initially, the Board notes that despite the problems faced by the two VA examiners in diagnosing the Veteran with fibromyalgia, for the purpose of establishing service connection under 38 C.F.R. § 3.303 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the diagnosis of fibromyalgia found in the post-service treatment records is sufficient to establish the presence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Therefore, the Board finds that a remand to provide the Veteran with a third VA examination by a rheumatologist, as recommended by the September 2009 VA examiner, is required because the record does not include a medical opinion as to whether that fibromyalgia seen in the post-service treatment records, starting just one and a half years after his separation from active duty, was directly caused by the claimant's military service or was caused or aggravated by his service connected rheumatoid arthritis.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder).  

Given the Veteran's claims regarding receiving ongoing treatment for his joint pain from the Muskogee and Tulsa VA Medical Centers as well as from Fort Stills, while the appeal is in remand status his contemporaneous treatment records from these facilities should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain all of the Veteran's contemporaneous treatment records that have not as yet been associated with the record from the Muskogee and Tulsa VA Medical Centers as well as from Fort Stills.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

2.  After undertaking the above development, the RO/AMC should arrange for the Veteran to be afforded a VA examination by a rheumatologist.  The claims files are to be provided to the examiner for review in conjunction with the examination and the examination should reflect that the examiner reviewed the claims files.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is the fibromyalgia seen in the post-service medical records currently active or inactive?

(b) Is at least as likely as not that the fibromyalgia had its onset during active duty?

(c) Is at least as likely as not that the fibromyalgia was caused by his service connected rheumatoid arthritis?

(d) Is at least as likely as not that the fibromyalgia was aggravated by his service connected rheumatoid arthritis?

Note 1:  In providing answers to the above questions, the examiner should comment of the claim that the Veteran's fibromyalgia symptoms were masked by his rheumatoid arthritis both in-service and since that time.  

Note 2: In providing answers to the above questions, if the examiner concludes that the Veteran's fibromyalgia was aggravated by his service connected rheumatoid arthritis, the examiner should provide a base-line as to the severity of the fibromyalgia before being aggravated by his service connected rheumatoid arthritis.

Note 3: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claim under all theories of entitlement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

